Assuming (as the judge apparently did) that the plaintiffs’ letter of December 31, 1969, constituted the acceptance contemplated by the option agreement, the judge was clearly correct in finding and ruling that there had been no compliance with or waiver or modification of the requirement of written notice to the optionor as to the time and place for conveyance. No substantial question of law is presented by the appeal. See Rule 1:28 of the Appeals Court, 3 Mass. *789App. Ct. 807 (1975); Sabatanelli v. Travelers Ins. Co. 369 Mass. 674, 676, 678-679 (1976).
The case was submitted on briefs.
Guy R. Peznola, Jr., for the plaintiffs.
John M. Crean for the defendant.

Judgment affirmed.